Citation Nr: 0531352	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-35 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for 
inability to raise left arm above parallel to ground with 
hypesthesia over the shoulder and absence of the 
sternocleidomastoid strap muscles, currently evaluated as 60 
percent disabling.  

2.  Entitlement to an increased disability rating for 
cutaneous hypesthesia with referred sensation stimulating gag 
and cough reflex (cranial nerve IX), currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

For consistency and economy, the Board employs the terms 
"left shoulder disability" and "damage to the ninth 
cranial nerve" to represent the service-connected inability 
to raise left arm above parallel to ground with hypesthesia 
over the shoulder and absence of the sternocleidomastoid 
strap muscles and cutaneous hypesthesia with referred 
sensation stimulating gag and cough reflex, respectively.  

The record reflects that the veteran was scheduled for a 
video conference hearing on October 7, 2005.  Without 
explanation, the veteran failed to report for the hearing 
scheduled, and neither he nor his representative has 
requested any further rescheduling.  Accordingly, the Board 
will proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).

Issue not on appeal

The Board notes that along with the two issues currently on 
appeal the February 2002 rating decision also denied an 
increased rating for Y shaped scar of the left neck and 
shoulder.  The veteran filed a notice of disagreement 
regarding all three issues in February 2003 and a Statement 
of the Case (SOC) was issued in November 2003.  However, in 
his substantive appeal (VA Form 9) filed in November 2003, 
the veteran indicated that he was not appealing the issue of 
entitlement to an increased rating for Y shaped scar of the 
left neck and shoulder.  Accordingly, this issue is not 
within the Board's jurisdiction and it will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA].


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
evaluation for his left shoulder disability with no evidence 
of any impairment of the humerus.  

2.  The veteran's damage to the ninth cranial nerve is 
manifested by crocodile tears and excessive sweating when he 
eats; the disability is productive of no more than moderate 
incomplete paralysis of the ninth cranial nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for a left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, 4.124a, Diagnostic Code 8510 (2005).  

2.  The schedular criteria for a rating in excess of 10 
percent for damage to the ninth cranial nerve have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8209 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) (VCAA) [codified as amended 
at 38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amende d at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the November 2003 SOC and the April 2005 
Supplemental Statement of the Case (SSOC) of the pertinent 
laws and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in 
January 2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show to 
establish entitlement to an increased rating - namely, that 
the service-connected condition has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
January 2004 VCAA letter, the RO notified the veteran that VA 
was responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the January 13, 2004 letter, page 4.  
The RO also informed the appellant that VA will make 
reasonable efforts to get "Relevant records not held by any 
Federal Agency.  This may include medical records from State 
or local governments, private doctors and hospitals, or 
current or former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the January 2004 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
the RO could request them from the agency or person who has 
them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the January 2004 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of Federal department or agency."  See the 
January 13, 2004 letter, page 4.  (emphasis in original).  
This satisfies the regulation, in that it informed the 
veteran that he could submit any and all evidence which was 
pertinent to his claims, not merely that requested by the RO.

The Board therefore finds that the January 2004 letter, the 
November 2003 SOC, and the April 2005 SSOC properly notified 
the veteran of the information and medical evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  The Board 
notes that the veteran was initially provided notice of the 
VCAA in January 2004, following the initial adjudication of 
these claims in February 2002 .   The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.   While that was not 
done in this particular case, the Board notes that the Court 
since has withdrawn its decision in Pelegrini I and issued 
Pelegrini II to replace it.   See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).   In Pelegrini II, the Court clarified 
that - in these situations, where VCAA notice was not issued 
prior to the RO decision in question - VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision never 
occurred.   Rather, VA need only ensure the veteran receives 
or since has received content-complying notice such that he 
is not prejudiced.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  Neither the 
veteran nor his representative has contended that he was in 
any way prejudiced by the timing of the VCAA notice.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  In this case, the claims were 
readjudicated after the veteran was accorded ample 
opportunity to respond to the VCAA notices.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records, and reports of private and VA 
examinations.  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  As noted in the Introduction, the 
veteran failed to report for a video conference hearing 
scheduled in October 2005.  

Accordingly, the Board will proceed to decisions on the 
merits.

Factual background

In 1971, the veteran had left superficial parotidectomy with 
subsequent pathology revealing malignant melanoma.  Total 
parotidectomy followed with left radical neck dissection.  

In a May 1972 rating decision, the veteran was awarded a 100 
percent rating for malignant melanoma, metastatic to the left 
parotid area, primary site unknown.  In November 1977, the 
veteran's condition was rated based on post-surgery residuals 
in accordance with established procedure - a 30 percent 
rating was assigned for a left neck and shoulder scar; a 30 
percent rating was assigned for a left shoulder disability; 
and a 10 percent rating was assigned for damage to the ninth 
cranial nerve.  In October 1979, the disability rating for 
the left shoulder disability was increased to 60 percent.  

The veteran sought an increased rating in August 2001.  

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

1.  Entitlement to an increased disability rating for a left 
shoulder disability, currently evaluated as 60 percent 
disabling.  

Specific rating criteria

The veteran's left shoulder disability is currently evaluated 
as 60 percent disabling under Diagnostic Codes 5201-8510 
[limitation of motion of the arm and paralysis of the upper 
radicular group (fifth and sixth cervicals)].  See 38 C.F.R. 
§ 4.27 (2005) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The evidence of record reflects that the veteran is right-
handed.  See the October 2001 VA examination.  Therefore, his 
left shoulder is considered his minor extremity.  See 38 
C.F.R. § 4.69 (2005).

Diagnostic Code 5201 evaluates limitation of motion of the 
arm; assigning a maximum 30 percent evaluation for the minor 
arm where motion is limited to 25 percent from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2005).

Under Diagnostic Code 8510, a maximum 60 percent evaluation 
is assigned for complete paralysis of the minor upper 
extremity; all shoulder and elbow movements lost or severely 
affected, hand and wrist movements not affected.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

The Board notes that it may not consider assignment of 
additional compensation for functional loss of use if the 
veteran is in receipt of the maximum schedular rating for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Analysis

Schedular rating

In this case, the currently assigned 60 percent rating is 
higher than that available under Diagnostic Code 5201.  It is 
also the maximum rating available under Diagnostic Code 8510.  
Separate ratings under Diagnostic Code 5201 and 8510 are not 
warranted as both codes assign ratings based on limitation of 
motion of the shoulder.  The assignment of separated ratings 
under Diagnostic Codes5201 and 8501 would amount to 
pyramiding.  See 38 C.F.R. § 4.14 (2005).

The Board notes that an evaluation higher than 60 percent is 
available under Diagnostic Code 5202 (other impairment of the 
humerus).  Under this code, a maximum 70 percent rating is 
assigned for loss of the head of the humerus (flail shoulder) 
of the minor arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2005).  However, while the Board acknowledges that the 
veteran definitely experiences pain and limitations on the 
use of his left upper extremity, the medical evidence does 
not show impairment of the humerus.  The October 2001 VA 
examination showed that although the veteran had some 
progressive weakness in the left arm, he was able to raise 
the arm beyond the horizontal plane.  Therefore, the 
requirements for an increased rating for the left shoulder 
disability have not been met.

DeLuca considerations

The Board notes that where, as here, "the appellant is 
already receiving the maximum disability rating" for 
limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased disability rating for damage 
to ninth cranial nerve, currently evaluated as 10 percent 
disabling.  

Specific rating criteria

The veteran's service-connected disability - damage to ninth 
cranial nerve - is currently evaluated as 10 percent 
disabling under Diagnostic Code 8209 [paralysis of the ninth 
(glossopharyngeal) cranial nerve].  Under this code, a 10 
percent rating is warranted for moderate incomplete paralysis 
of the ninth cranial nerve, a 20 percent rating is warranted 
for severe incomplete paralysis, and a 30 percent rating is 
warranted for complete paralysis.  Evaluation depends upon 
the relative loss of ordinary sensation in the mucous 
membrane of the pharynx, fauces and tonsils.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8209 (2005).  



Analysis

Schedular rating

Upon review, the Board finds that the medical evidence does 
not show that the veteran has incomplete, severe paralysis of 
the ninth cranial nerve.  The pertinent evidence in this case 
consists of a VA examination conducted in October 2001.  At 
that time, the veteran reported excessive sweating over the 
left face whenever he ate, but denied any significant 
problems with swallowing.  On neurological evaluation, the 
cranial nerves were notable for intact palatal movements.  
The uvula was central and the examiner indicated that there 
was no difficulty with swallowing noted.  The veteran's face 
appeared quite symmetric.  There was no evidence of Horner's 
syndrome.  The examiner concluded that the veteran did not 
have a ninth cranial nerve palsy by examination.  He did seem 
to have clinical features suggestive of anomalous re-
innervation of the facial nerve with crocodile tears and 
excessive sweating when he eats, although this symptom had 
remained static since the surgery.  Additionally, a November 
2002 letter by Bradford J. Hardy, M.D. fails to demonstrate 
severe incomplete paralysis of the ninth cranial nerve.  This 
report primarily discusses impairment of the veteran's left 
upper extremity.

Given the above evidence, the Board finds that the criteria 
for a 20 percent rating under Diagnostic Code 5209 have not 
been met.  In the absence of any objective evidence of 
significant impairment of mouth or throat function, the Board 
cannot conclude that that there is severe incomplete 
paralysis of the ninth cranial nerve.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.



Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
disabilities result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2005) [extraschedular 
rating criteria].  His sole contention is that the service-
connected disabilities warrant higher ratings.  Accordingly, 
in the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular ratings.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for his service-connected disabilities is in order because it 
presents an exceptional or unusual disability picture, he may 
raise this matter with the RO.  The Board notes that the 
veteran has already been granted a total disability rating 
based on individual unemployability.  See the May 2004 rating 
decision.  


ORDER

Entitlement to an increased disability rating a left shoulder 
disability is denied. 

Entitlement to an increased disability rating for damage to 
the ninth cranial nerve is denied.  



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


